Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10,17-20 in the reply filed on 10/26/22 is acknowledged.
 Claim Objections
	Claim(s) 9,19-20 is/are objected to because of the following informalities:  
Claim 9, the unit should be given as mm/degree or mm/O.
claims 19-20, “that” should be “than”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,17,19-20 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lin (US 20200393648). 

    PNG
    media_image1.png
    832
    683
    media_image1.png
    Greyscale

Regarding claim 1, Lin teaches (Fig. 15, Table 15, +--+-++-, also Table 13, data from Table 15 below unless noted) An imaging lens system, comprising:
a first lens, a second lens having negative refractive power, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, and an eighth lens having a concave object-side surface in a paraxial region, disposed in order from an object side in a direction of an imaging plane,
wherein TTL/2IMGHT<1.5 (1.42/2), where TTL is a distance from an object-side surface of the first lens to the imaging plane and IMGHT is one-half of a diagonal length of the imaging plane.

Regarding claim 2, Lin further teaches The imaging lens system of claim 1, wherein the second lens has a concave image-side surface.

Regarding claim 3, Lin further teaches The imaging lens system of claim 1, wherein the fourth lens has positive refractive power.

Regarding claim 4, Lin further teaches The imaging lens system of claim 1, wherein the fifth lens has a concave image-side surface.

Regarding claim 5, Lin further teaches (Table 13, +---+-+-, which also teaches claim 1 with TTL/2IMGHT=1.42/2) The imaging lens system of claim 1, wherein the sixth lens has negative refractive power.

Regarding claim 6, Lin further teaches The imaging lens system of claim 1, wherein the seventh lens has positive refractive power.

Regarding claim 7, Lin further teaches (Table 13, +---+-+-, which also teaches claim 1 with TTL/2IMGHT=1.42/2) The imaging lens system of claim 1, wherein
0.5<f1/f<1.0 (5.89/6.7),
where f is a focal length of the imaging lens system, and f1 is a focal length of the first lens.

Regarding claim 8, Lin further teaches The imaging lens system of claim 1, wherein the second lens has an Abbe number of lower than 40 (20).

Regarding claim 9, Lin further teaches The imaging lens system of claim 1, wherein
0.05<TTL/FOV<0.2 (8.1/80.2),
where FOV is a field of view of the imaging lens system.

Regarding claim 17, Lin teaches (Fig. 15, Table 15, +--+-++-) An imaging lens system, comprising:
a first lens having positive refractive power, a second lens having negative refractive power, a third lens having negative refractive power, a fourth lens having refractive power, a fifth lens having refractive power, a sixth lens having positive refractive power, a seventh lens having positive refractive power, and an eighth lens having negative refractive power, disposed in order from an object side in a direction of an imaging plane,
wherein TTL/2IMGHT<1.5 (1.42/2), where TTL is a distance from an object-side surface of the first lens to the imaging plane and IMGHT is one-half of a diagonal length of the imaging plane.

Regarding claim 19, Lin further teaches The imaging lens system of claim 17, wherein the first lens is thicker along an optical axis that each of the other lenses (Table 15).

Regarding claim 20, Lin further teaches The imaging lens system of claim 17, wherein the second lens is thinner along an optical axis that each of the other lenses (Table 15).

Claim(s) 1,10 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Li (US 20210063697). 
Regarding claims 1,10, mutatis mutandis, Li teaches (Table 3, +-++--+-) all the limitations similar to claim 1 rejection above by Lin, and further teaches The imaging lens system of claim 1, wherein0.2<T8/T7<0.9 (0.5/0.5908),
where T7 is a thickness of the seventh lens at a center of an optical axis, and T8 is a thickness of the eighth lens at a center of an optical axis.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.  	
Regarding claim 18, Lin teaches all the limitations as stated in claim 17, and further teaches the first through seventh lenses are meniscus lenses except the 4th lens, and the eighth lens is a bi-concave lens. The difference between the claimed invention and Lin’s teaching is the 4th lens being concave at the center of the object side.
Absent any showing of criticality and/or unpredictability, having the 4th lens being concave at the center of the object side would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of easy manufacturing by allowing a slightly manufacturing error resulting in a slightly concave surface for the 4th lens at the center of the object side (since it is very hard to make a surface with a curvature of infinite radius).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin by having the 4th lens being concave at the center of the object side for the purposes of easy manufacturing.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234